McAdam, J.:
The proceeding is instituted under section 28 of chapter 112 of the Laws of 1896, as amended by section 19 of chapter 312 of the Laws of 1897. Subdivision 2 of the section *155as amended provides that upon presentation of the petition for revocation and cancellation of the certificate, “ the justice or court shall grant an order requiring the holder of such certificate ” * * * “ to appear before him or before a Special Term of the Supreme Court of the judicial district, on a day specified therein, not more than ten days after the granting hereof.” Here the order was made returnable eleven days after it was granted. As the proceeding involves a forfeiture, the application is denied, without costs and with leave to renew.